USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-15 filed 12/27/20 page 1 of 3




                           EXHIBIT O
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-15 filed 12/27/20 page 2 of 3
                                       HALLER LAW
                                   2 3 0 E D e la w a r e P l , S t e 5 E
                                         C h i c a go , I L 6 0 6 1 1
                                     Phone: (630) 336-4283
                                      w w w . ha l l e r - i p l a w . co m



                                              March 9, 2020


                                                                                           Timothy J. Haller
                                                                                    haller@haller-iplaw.com

                                                                                 Confidential / Subject To
                                                                              Rule 408, Fed. Rules Of Evid.
Via Email
John Webber
President
CARVED, LLC
610 W Crawford St
Elkhart, IN 46528
john@adstreaminc.com

      Re:   BelAir Electronics, Inc. (“BelAir”) – Patent Portfolio Licensing and
            Enforcement – Carved, LLC (“Carved”)

Dear Mr. Webber:

       As you are aware, we represent BelAir with respect to the licensing and
enforcement of its patent portfolio. We previously sent correspondence to Carved on
12/17/2019 because certain Carved products appear to implicate BelAir’s Patent
Portfolio. No response was received from Carved, so we are writing to you a second
time with the hopes to amicably begin a dialogue in the coming weeks before other
options to engage in discussions become necessary.

       As you may recall, BelAir is the owner and developer of patented technology
related to protective masks for mobile electronic devices (the “BelAir Portfolio”) and
has a priority date as early as November 17, 2000.

       As an exemplary infringing product, we believe that Wood+Resin cases (e.g.,
https://www.carved.com/collections/iphone-xs-wood-resin-cases/products/iphone-
xs-wood-resin-case-jaspreet-dark-blue-115633) would be a good representation and
appears to implicate several claims of the patented technologies disclosed in the BelAir
Portfolio. Furthermore, we believe protective masks similar in function as illustrated
in the above Wood+Resin cases (both one and two piece masks) made for mobile phones
or tablets branded by any device manufacturer (e.g., Apple, Samsung, LG, Motorola,
HTC, Google, Amazon, ZTE, Huawei, Microsoft, Sony, Xiaomi, OnePlus, among others)
would need a license and release to the Belair Portfolio.



            F l o r i d a O f f i c e : 1 5 0 3 6 P r a t o l i n o W a y , N a p l e s , FL 3 4 1 1 0
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-15 filed 12/27/20 page 3 of 3
M r . J o h n W e b be r
M ar c h 9 , 2 0 2 0
Page 2 of 2

       We would like to assist your review, as there are 34 issued claims in the BelAir
Portfolio. Below, we are providing you some of the independent claims that we believe
would be a good start for discussion (many dependent claims as well would be
applicable):

                 7,194,291 – Ind. Claim 9
                 7,941,195 – Ind. Claim 9
                 10,097,676 – Ind. Claims 1, 5, 8, and 9

      Again, our purpose in writing Carved is to open an amicable dialogue for Carved
to obtain a full release and license under the BelAir Portfolio. It is our hope that this
matter can be quickly resolved in an efficient manner outside of litigation. We have
attached copies of the above listed representative patents.

       Please contact me to discuss the contents of our letters, the possibility of a
license, and any other questions you may have regarding BelAir or the BelAir Portfolio
or contact Mr. Charles Chamberlain of TigerIP Ventures (BelAir’s IP Monetization and
Investment Advisor) at (404) 480-0125 or via email at cc@tigeripventures.com.

                                                   Very truly yours,



                                                   Timothy J. Haller

TJH

Cc:
Mr. Charles Chamberlain, TigerIP Ventures, LLC
Via Email cc@tigeripventures.com
